Title: To James Madison from Rufus King, 4 October 1801 (Abstract)
From: King, Rufus
To: Madison, James


4 October 1801, London. No. 37. Had expected to close negotiations on article 6 of the Jay treaty in time to forward result via Dawson, who is on the point of embarkation, but they are not yet concluded. Transmits instead a report of activities since his dispatch no. 32 [24 Aug.]. Will not agree to any variations on or enlargements of the [1783] treaty of peace as this would only “lay the foundation of a future controversy.”
 

   RC and enclosure (DNA: RG 59, DD, Great Britain, vol. 9); letterbook copy and copy of enclosure (NHi: Rufus King Papers, vol. 54). RC 1 p. Enclosure 31 pp. RC and enclosure printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:420–24.



   King’s report detailed his contacts with the British government from 19 Aug. to 2 Oct. and included both his own and the British drafts of a convention settling the issues. In his entry for 2 Oct. King wrote that he expressed to Lord Hawkesbury “pretty strongly [his] impatience at the delays which had taken place,” and he concluded that “little attention has been bestowed upon our affairs; the negotiation with France having excluded the Consideration of all other Subjects.”

